                                          Case 4:12-cv-03733-JST Document 466 Filed 04/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DROPLETS, INC.,                                     Case No. 4:12-cv-03733-JST (KAW)
                                   8                       Plaintiff,                        ORDER REGARDING 4/7/2020 JOINT
                                                                                             DISCOVERY LETTER
                                   9                v.
                                                                                             Re: Dkt. No. 461
                                  10     YAHOO! INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 7, 2020, Plaintiff Droplets, Inc. and Defendant Nordstrom, Inc. filed a joint

                                  14   discovery letter pertaining to alleged deficits in Nordstrom’s document production made in

                                  15   connection with its first amended invalidity contentions, served on April 26, 2019. (Joint Letter,

                                  16   Dkt. No. 461 at 1.) Therein, Droplets identified five areas of the production that it believed was

                                  17   deficient:
                                                         • From June 14, 2012 through May 9, 2019 (when Droplets served its
                                  18                     Second Amended Infringement Contentions), Nordstrom produced
                                                         only 8 documents.
                                  19
                                                         • Over the ensuing six months, during which Droplets was actively
                                  20                     pressing Nordstrom to comply with Patent L.R. 3-4(a), Nordstrom
                                                         produced just 174 more documents.
                                  21
                                                         • In December of 2019, after a prior version of this Joint Letter was
                                  22                     filed with Judge Tigar, Nordstrom made a supplemental production
                                                         that contained technical documents only for the 2004-2010
                                  23                     timeframe, i.e., it is missing documents for the past decade. When
                                                         asked to explain this extensive gap in its technical document
                                  24                     production, counsel for Nordstrom stated that they were not presently
                                                         aware that Nordstrom had any additional technical documents to
                                  25                     produce, and suggested that various “system changes” may have
                                                         resulted in the loss of documents, but could not provide specifics.
                                  26
                                                         • No marketing, advertising, or supporting documents for the accused
                                  27                     instrumentalities (which relate to Droplets’ induced infringement
                                                         claims) have been produced to date.
                                  28
                                          Case 4:12-cv-03733-JST Document 466 Filed 04/27/20 Page 2 of 3



                                                      • Nordstrom’s source code production (which first became available
                                   1                  in July 2019) still lacks critical aspects. Droplets has promptly
                                                      notified Nordstrom of the deficiencies, but Nordstrom has refused to
                                   2                  cure them.
                                   3   (Joint Letter at 1-2.) The crux of Droplets’s infringement claim is that various interactive features

                                   4   on Nordstrom’s website infringe on its ‘745 patent, including the “Search Suggest” functionality,

                                   5   which provides search suggestions when the user types in the search bar. (Joint Letter at 2.) With

                                   6   Search Suggest, each time a user enters text in the search bar, a “GET” request is sent from the

                                   7   client computer to a Nordstrom server. Id. After the GET request is processed, a responsive

                                   8   message is sent back to the client that contains the information for the client to display search

                                   9   suggestions and thumbnail pictures of products. Id. Droplets argues that the search suggestions

                                  10   are based on the client’s operating environment, because the suggestions are different for mobile

                                  11   devices as compared to computers. Id. Droplets does not know, however, which operating

                                  12   environment information is used by Nordstrom’s servers or how and when it is used. Id. When
Northern District of California
 United States District Court




                                  13   Droplets consultants and attorneys reviewed the source code that Nordstrom made available, it

                                  14   became apparent that necessary code was not produced. Id. at 3. The parties held a meet and

                                  15   confer on March 31, 2020, where Nordstrom claimed that the code may not exist. Id. On April 3,

                                  16   2020, Nordstrom informed Plaintiff that it had just discovered data repositories that may contain

                                  17   responsive code. Id.

                                  18          In response, Nordstrom contends that it has not withheld any source code on the basis that

                                  19   it was once used but is no longer used, or that it is part of the Accused Instrumentalities but is not

                                  20   relevant. (Joint Letter at 4.) Nordstrom acknowledges that it has recently “realized that certain

                                  21   repositories that may have relevant server side code had not been searched.” (Joint Letter at 5.)

                                  22   Nordstrom provides that the collection is in process and that the responsive code will be made

                                  23   available for inspection, but does not provide a date by which the production will be made. See id.

                                  24   As for the technical and other documents, Nordstrom has “redoubled its document collection

                                  25   efforts,” which includes revisiting its collection of current and historical technical documents. Id.

                                  26          In light of the foregoing, Nordstrom is ordered to conduct an exhaustive search and

                                  27   produce the missing documents and source code within 30 days of this order. If relevant

                                  28   documents or source code have not been retained, Nordstrom must explain why. If the COVID-19
                                                                                          2
                                          Case 4:12-cv-03733-JST Document 466 Filed 04/27/20 Page 3 of 3




                                   1   pandemic and resulting shelter-in-place orders continue, the parties shall meet and confer

                                   2   regarding whether a secure means exists to produce the source code remotely or if precautions

                                   3   may be taken to enable Droplets to safely review the source code on a secure computer.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 27, 2020
                                                                                            __________________________________
                                   6                                                        KANDIS A. WESTMORE
                                   7                                                        United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
